It is with reluctance that I dissent from the main opinion in this case, written by Mr. Justice Carter. Aside from the high regard I have for his opinions, there are certain factors in this case which add to the reluctance with which I dissent from the affirmance of the judgment of the lower Court. I have little patience with that harsh class of contracts in which the employer reserves the right to discharge his employee at his will or whim, with or without cause. Such a contract figures in this case as a dominant element. A cardinal question is whether there was a written or an oral contract for the year 1927 between the parties plaintiff and defendant here, and whether plaintiff by his conduct in connection with such contract has debarred himself of the right to maintain this action. I think he has; hence this dissenting opinion.
Plaintiff had been in the employ of defendant, hereinafter spoken of as the company, for a period of ten years up to the year 1927. Each year the parties had entered into a written contract which contained the provision that the company might discharge plaintiff at will, with or without cause. Some time in February, 1927, the company's manager sent from his office in Atlanta, Ga., to plaintiff at Columbia, *Page 176 
S.C. a written contract for the year 1927 in terms exactly like those which had been in use between them for ten years. It was already signed by the proper officers of the company. It was returned to the company with the name of plaintiff signed to it. Plaintiff claims that the copy of the written contract came to his office in his absence; that his wife, who assisted him in the clerical work of his business and sometimes signed his name to papers, signed his name to this contract and returned it without his knowledge; that upon his return home he learned of this and immediately notified the company's manager, Mr. Jones, that he had not signed the written contract, and would not be bound by it; that he objected to the provision which gave the company the right to discharge him at will, and demanded a contract for a year, to begin January 1, 1927, and end December 31, 1927; that negotiations were carried on verbally, in person and over the phone; that Mr. Jones acceded to plaintiff's demands that the contract be amended to state that the period of plaintiff's employment extended from January 1, 1927, to December 31, 1927; that Mr. Jones promised to write him a letter to this effect, but never did it; that with the exception of this change the contract remained as written. The defendant denies that any change in the contract was suggested or made. That issue was submitted to the jury and found against defendant. In the view which I take this makes no difference.
The contract contains a provision that employees of a certain standing of time in point of service with the company should have the right to have allotted to them shares of the stock of the company which could be paid for in cash or by deduction from the monthly salary of the employee. Plaintiff had certain allotments made to him for the payment of which deductions were made from his monthly salary. The stock had not been paid for when he was discharged. It was a condition of this provision that, if the employee was discharged, or left the employ of the company *Page 177 
before he had paid for the shares allotted him, he should receive back the money he had paid with interest at 6 per cent. There was also a provision relating to the insurance of the employee, but, on the trial of the case, the trial Judge eliminated the claim of plaintiff to recover on that score, and there is no appeal from his ruling.
When plaintiff was discharged in June, 1927, the company settled with him by paying him the salary then due him and the money he had paid on his stock allotments, with 6 per cent. interest. The plaintiff did not then demand any other settlement, nor make claim for any other thing due him by the company. He accepted the settlement and retained the money, and to this day has not offered to return it.
March 11, 1929, nearly two years after his discharge, he brings action to recover what he claims was due him as salary for the balance of the year 1927, and for certain profits which he alleged he lost on his stock allotments because he was not allowed to complete paying for them, and for some time on the insurance provision of the contract. The last item was, as hereinabove stated, eliminated at the trial.
Defendant moved for directed verdict on the ground, among others, that plaintiff, having accepted his discharge and the settlement made with him under the terms of the contract, had waived any other claims and was estopped to maintain this action. There were other grounds of the motion, but this is the only one I shall consider. After verdict for plaintiff, defendant moved for new trial on practically the same grounds as those upon which his motion for directed verdict was predicated. That motion, too, was overruled. Then followed this appeal.
When plaintiff settled with the company for the salary then due him and return of the money which he had paid on his stock allotments, with the interest thereon, he settled upon the terms of the contract as he himself had had it amended. He knew what were the provisions relating to the *Page 178 
stock allotments and to settlement in case of discharge or resignation of the employee. He did not then say, "I refuse your money, I demand the right to continue in your service under the amended contract and complete the payments for my stock allotments so that I may have whatever profits or benefits may then accrue." He and his wife testify that, when he received the letter of May 28th discharging him, they went to Atlanta to see the manager, Mr. Jones. He was absent. She talked to him over the phone. She testifies that Mr. Jones said: "Go back to Columbia and let things go as I have planned, Mr. Ingram will be there Tuesday, I will work something out for Mr. Griswold." She did not say, "You cannot discharge Mr. Griswold; his contract is for the year." She knew Mr. Ingram was coming to check Mr. Griswold out because he was discharged. The utmost that can be deduced from her testimony is that they relied on Mr. Jones to work out something for Mr. Griswold. That in itself is an acceptance of the discharge and a tacit acknowledgment of the right to discharge him. He accepted the settlement, took the money, and has retained it till this day.
To my mind this is a typical case of waiver, the voluntary relinquishment of a known legal right; and from this premise follows the corollary that plaintiff has now estopped himself to assert this claim.
He who does not speak when he should will not be heard to speak when he would.
I think the judgment below should be reversed.
MR. JUSTICE COTHRAN concurs.